Order entered October 24, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01021-CV

                 TIC N. CENTRAL DALLAS 3, LLC, ET AL., Appellants

                                            V.

                       ENVIROBUSINESS, INC., ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-02857-E

                                        ORDER
       The Court has before it appellees’ October 22, 2013 unopposed motion for extension of

time to file appellees’ brief. The Court GRANTS the motion and ORDERS appellees to file

their brief by November 19, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE